ORDER

PER CURIAM.
Edgar Burch (“Husband”) appeals the judgment dissolving his marriage to Janice Burch (“Wife”). On appeal, Husband disputes the amount of marital assets awarded to Wife and the classification of certain property awarded to Wife.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).